Title: Mercy Otis Warren to Abigail Adams, 15 March 1779
From: Warren, Mercy Otis
To: Adams, Abigail



Plimouth March 15 1779

If anything would awake the sleeping Muses or Call Back the Wandering Deities the Imagery of this Delightful Morn (when the hand of Nature has Decorated Every twig with spangles of peculiar Brilioncy) joined with the Repeated Request of my friend would not fail to do it. The subject you point out Requires Heroics. But Alas, Clio is Deaf, perhaps irrecoverably stunned till the Noise of War shall Cease. The Harmony of Calliope suffers by the jaring of patriots, and Melpomene is starved amidst the General Cry for Bread.
In short, I believe the sacred Nine sickened by the unpromissing aspect of this Decayed Village (once the Asylum of piety) And Grown weary of their old friend, sensible they had heretofore made a Lodgment in an unthrifty soil, have bid an Everlasting Adieu. And as their Ladyships have taken Wing (probably in pursuit of some more happy Clime,) I hope they will not Rest till they light on the Head of some Votive Genius whose productions will do honour to the Admired Train, as well as to the Cold Regions of the North.

But if they should ever Condescend again to make a Temporary Visit to one almost secluded from society (Which Brightens the Ideas and Gives a polish to Expression) you may depend upon it your abscent partner will not be forgot. But at present you must be Content to Let me tell you in plain prose that I think him Honest, that if by Living among the Refinements of politions and Courtiers his Integrity should be undermined, or his taste perverted, my Motto to Every Character in Future shall be, That Man is all a Lye.
I Return you a Letter with thanks for the perusal. Wish if proper you would forward some others when you send for your Daughter who I Really Love, and Love her the more the Longer she Resides with me.
In future I shall Call her my Naby and Back my Claim with the promiss of her papah to whom I shall appeal if you Monopolize too much.
You do not tell me why you was so Confident I had a Letter from France. Depend upon it you shall see it when I have. I think I might Expect two or three in a Year if it was only a Complementary Return for the Many Visits made A Lady, by a Gentleman with Regard to whom were it in my power, I should Discover perhaps too much of the spirit of the times, by Engrosing his hours wholly to myself, and to a Number of amiable youth, but he is impeled by a Coincidence of Circumstance to a style of Life not agreable to his taste. Call me Miserly if you please, Yet I am sensible you Can you May feelingly join with me and the Bonny Scotch Lass, and Warble the Mournful Chorus from Morn to Eve.

Theres Little pleasure in the Rooms
When my Good Mans awaw.

I shall Return a Number of Letters with a Manuscript Volum by Miss Nabby. It has been an agreable Entertainment to me, and when you Come to Plimouth which I hope Will be within a few weeks I shall Endeavour to make all the Retaliation in my power.
You ask what I think of the Late Dispute among the higher powers of America. I know Little of it Except what is in the public papers, where I think may be Discovered the precipitation and timidity of Guilt in a Certain Indiscreet writer. Yet I Like not the Expression of Englifyed Americans which I saw droped from a pen I View in a very different Light.
I shall only Gentley Remind you that your promiss is not yet Com­pleated of writing much and frequently through the Course of the Winter to her who subscribe your affectionate Friend,

M Warren

